942 F.2d 791
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lowell A. HAHN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-56039.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 13, 1991.*Decided Aug. 28, 1991.

1
Before WILLIAM A. NORRIS and DAVID R. THOMPSON, Circuit Judges, and KING, District Judge*.


2
MEMORANDUM**


3
We affirm the district court's denial of appellant's motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his sentence.


4
Any confusion that may have exited as to the underlying indictment supporting appellant's conviction for bail-jumping was cured by the district court's corrected nunc pro tunc dismissal order.


5
AFFIRMED.



*
 Hon.  Samuel P. King, Senior United States District Court Judge for the District of Hawaii, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by the 9th Cir.R. 36-3